 1                                                 May 3, 2021
 2                                                    VPC
 3
                                                       JS-6
 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   MIGUEL HERNANDEZ,                    Case No.: 2:20-cv-10065-SB-PDx
                                          Hon. Stanley Blumenfeld
12              Plaintiff,
                                          ORDER GRANTING STIPULATION
13        vs.                             FOR DISMISSAL OF THE ENTIRE
                                          ACTION
14
     SHERTHAL, LLC; and DOES 1 to 10,
15

16              Defendants.
17

18

19

20

21

22

23

24

25

26

27

28


                                        ORDER
 1        Based on the stipulation of the parties and for good cause shown:
 2        IT IS HEREBY ORDERED that the entire action be dismissed with prejudice,
 3 all parties to bear their own fees and costs.

 4

 5        SO ORDERED.
 6

 7

 8        DATED: May 3, 2021                           _______________________________
                                                       United States District Court Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   1
                                             ORDER
